ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
ECC International, LLC                        )      ASBCA Nos. 59670, 61357
                                              )
Under Contract No. W917PM-07-D-0015           )

APPEARANCE FOR THE APPELLANT:                        Michael A. Richard, Esq.
                                                      Obermayer Rebmann Maxwell &
                                                       Hippel LLP
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Sarah L. Hinkle, Esq.
                                                     Matthew Tilghman, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S . Army Engineer District, Middle East
                                                      Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: July 22, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59670, 61357, Appeals ofECC
International, LLC, rendered in conformance with the Board' s Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals